EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Geiser on 1/13/22.

The application has been amended as follows: 

Claim 1:
Line 11: “shaft;” has been replaced with --shaft and coupled to the metal strap via the end pin;--

Claim 7:
Line 1: “claim 5” has been replaced with --claim 1--

Claim 8:
Line 2: “each defines” has been replaced with --each define--

Claim 9:
Line 4: “the ground” has been replaced with --ground--

Claims 18-20 have been canceled.

Claim 21:
Line 7: “the other one” has been replaced with --another one--
Line 22: “tube.” has been replaced with --tube, and wherein the idle end assembly, via the spring, the end pin, and the metal strap dissipates static electricity.--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art of record does not disclose an idle end assembly for a roller blind comprising a splined bush, a support defining a shaft, two bearings, a rotor, a metal strap, an end pin, and a spring; wherein the spring is located within the shaft, the metal strap is located opposite the rotor and the shaft and pointing outwardly from the splined bush, and the assembly dissipates static electricity via the spring, the end pin, and the metal strap. Azar (US 6497267) discloses a roller blind assembly including a metal strap for dissipating static electricity, but Azar fails to disclose an end pin and spring coupled to the metal strap and configured to dissipate static electricity. Campagna (US 2015/0041077) discloses an idle end assembly comprising a splined bush, a support, bearings, a rotor, an end pin, and a spring, but Campagna fails to disclose a metal strap or explicit dissipation of static electricity. None of the prior art of record discloses all of the elements of the claimed invention, and one having ordinary skill in the art would not have been motivated to have combined the prior art to arrive at the invention as claimed.
It is also noted that the double patenting rejection set forth in the Office Action dated 9/22/21 is overcome in view of the amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634